Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 26, 2015

                                    No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                              v.

                                  Ventura HERNANDEZ,
                                         Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-423
                         Honorable Jose Luis Garza, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

      The en banc court has considered the Appellant’s Motion for Rehearing or, Alternatively,
Motion for En Banc Reconsideration and, the motion is DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court